Citation Nr: 1710667	
Decision Date: 04/04/17    Archive Date: 04/11/17

DOCKET NO.  12-08 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a compensable rating for service-connected hypertension.

2.  Entitlement to a temporary total evaluation because of treatment requiring convalescence for service-connected cerebrovascular accident (CVA) with left hemiparesis and right carotid artery stenosis.


REPRESENTATION

Veteran represented by:	Matthew D. Hill, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Air Force from April 1970 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In April 2012, the Veteran requested a hearing before a Veterans Law Judge.  A hearing was scheduled for June 5, 2014, in West Palm Beach, Florida.  A review of the file indicates that the Veteran submitted a request to withdraw the hearing on June 4, 2014.  Thus, the hearing request is deemed withdrawn.  38 C.F.R. § 20.704(d) (2016).

This case was previously before the Board in December 2014 when it was remanded for additional development.  At the time, entitlement to service connection for CVA with left hemiparesis and right carotid artery stenosis was also an issue on appeal.  The RO has since granted service connection for that claim.  See June 2016 rating decision.  As this represents a complete grant of the Veteran's appeal in regard to this claim, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Board does note, however, that in September 2016, the Veteran filed a notice of disagreement (NOD) with the June 2016 rating decision that assigned initial evaluations for his now service-connected CVA and left lower extremity impairment associated with CVA.  The Veteran has not yet been issued a statement of the case (SOC) for those issues.  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  Therefore, this situation is distinguishable from Manlincon, where an NOD had not been recognized, and remand is not necessary at this time.

The issues of entitlement to service connection for a right hip fracture and entitlement to a temporary total evaluation because of treatment requiring convalescence for a right hip fracture have been raised by the record in an August 2011 statement from the Veteran's attorney, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran's hypertension requires continuous medication and has resulted in diastolic pressure of 100 and systolic pressure of 160 or more, but has not been shown to result in diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.

2.  The Veteran's claim for a temporary total evaluation because of treatment requiring convalescence for service-connected CVA was resolved by the June 2016 rating decision, which awarded service connection for CVA with left hemiparesis and right carotid artery stenosis and assigned a 100 percent rating from October 7, 2008, to March 31, 2009 for that disability; there is no remaining case or controversy in that matter of entitlement to a temporary total evaluation because of treatment requiring convalescence for service-connected CVA.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 10 percent, but no higher, for hypertension have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.31, 4.104, Diagnostic Code 7101 (2016).

2.  The issue of entitlement to a temporary total evaluation because of treatment requiring convalescence for service-connected CVA is dismissed as moot.  38 U.S.C.A. §§ 511, 7104, 7105 (West 2014); 38 C.F.R. § 20.101 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his attorney, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, VA's duty to notify has been satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was scheduled to testify at a hearing before the Board, but he withdrew his hearing request.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.



Increased Rating

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed his increased rating claim for hypertension in October 2008, which denied by a September 2009 rating decision.  The Veteran is currently assigned a 0 percent rating for his hypertension; he asserts he is entitled to a higher rating.

The Veteran's hypertension is evaluated under Diagnostic Code 7101.  A 10 percent rating is assigned for diastolic pressure predominately 100 or more or systolic pressure predominantly 160 or more, or an individual with a history of diastolic blood pressure predominately 100 or more requiring continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110 or more or systolic readings of 200 or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120 or more.  A 60 percent rating is assigned for diastolic pressure predominantly 130 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id. at Note (1).  For purposes of this section, the term hypertension means that the diastolic blood pressure is predominantly 90 mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  Id. 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The Veteran's medical treatment records dated between October 2008 and November 2008 shows systolic readings ranging from 114 to 147 and diastolic readings ranging from to 62 to 83.  However, he also had readings of 163/75 and 147/100 in November 2008.

The Veteran has been afforded multiple VA examinations for his hypertension.  At an April 2009 VA examination, the examiner had the opportunity to review the Veteran's claims file and interview the Veteran.  The Veteran reported requiring medication for control since his active service and that his hypertension had progressively worsened.  On examination, his blood pressure was 139/67.

At a January 2016 VA examination, the examiner had the opportunity to review the Veteran's claims file and interview the Veteran.  The examiner indicated that the Veteran required continuous medication for his hypertension.  On examination, his blood pressure was 138/80, 135/82, and 135/82.

At an August 2016 VA examination, the examiner had the opportunity to review the Veteran's claims file and interview the Veteran.  The examiner indicated that the Veteran required continuous medication for his hypertension.  The examiner indicated that the Veteran did not have a history of diastolic blood pressure elevation predominantly 100 or more.  On examination, his blood pressure was 164/72, 160/70, and 160/70.

Based on a review of the above evidence, the Board concludes that entitlement to a 10 percent evaluation for hypertension is warranted.  In order to receive a 10 percent evaluation, the Veteran must have a diastolic pressure of predominately 100 or more or a systolic pressure predominantly 160 or more either historically or during the course of the appeal or require continuous medication for control.  The Veteran's medical records show that his hypertension requires continuous medication for control.  The medical evidence also demonstrates that he had an elevated systolic reading above 160 and an elevated diastolic reading of 100 in November 2008.  In addition, at the August 2016 VA examination, he had three systolic blood pressure readings of 160 or more.  As such, the medical record shows that the Veteran's blood pressure has, at times, met the criteria for a 10 percent rating despite being on continuous medication.

Resolving reasonable doubt in the Veteran's favor, the Board grants a 10 percent rating for hypertension.  However, the Veteran's hypertension does not meet the criteria for the next higher, 20 percent, rating.  Specifically, at no time has the record shown that his diastolic pressure has been predominantly 110 or more or that his systolic pressure has been predominantly 200 or more.

As such, an increased schedular rating of 10 percent is granted, but no higher.

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).

Temporary Total Evaluation

The Veteran seeks a temporary total evaluation because of treatment requiring convalescence for his service-connected CVA with left hemiparesis and right carotid artery stenosis.  At the time of the Veteran's filing for this claim, he was not yet service-connected for CVA.  He has since been granted service connection for that disability.  See June 2016 rating decision.

The record shows that the Veteran was hospitalized for his CVA from October 29, 2008, to February 6, 2009.  In the June 2016 rating decision that granted service connection for CVA, he was assigned a 100 percent rating for that disability, effective from October 7, 2008, to April 1, 2009.  From that date, he has been assigned a 60 percent rating for CVA with left upper extremity hemiparesis and right carotid artery stenosis, and a 20 percent rating for left lower extremity impairment associated with CVA with left upper extremity hemiparesis and right carotid artery stenosis.  

In light of the June 2016 rating decision, which assigns a 100 percent rating for the Veteran's CVA from October 5, 2008, through March 31, 2009, and which covers the time period in which he was hospitalized for that condition, the Board finds that there is no remaining case of controversy pertaining to the Veteran's claim for a temporary total evaluation because of treatment requiring convalescence for his service-connected CVA.  Accordingly, the appeal will be dismissed as moot.


ORDER

A 10 percent rating for hypertension is granted, subject to the provision governing the award of monetary benefits.

A temporary total evaluation because of treatment requiring convalescence for service-connected CVA is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


